DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is a response to an application filed on 10/14/2022, in which claims 1, 3-8, 10-15, 17-18, and 20-22 are pending and ready for examination.

Response to Amendment
Claims 1, 3, 4, 8, 10, , 11, 15, 17, 18, and 20 are currently amended. Claims 2, 9, 16, and 19 are cancelled. Claims 21-22 are newly added.

Response to Argument
Applicant's arguments filed 10/14/2022 have been fully considered but they are not persuasive.

With respect to claims rejected under 35 USC 102, 103, the Applicant argues, see Pg. 9-10, that Xu does not specifically teach “whether a joint coding of chroma residuals is enabled … based on a first syntax element, … whether the first syntax element is included … depends on a color format specified in the sequence parameter set” by asserting that Xu only teaches conditions related to pps_joint_cbcr_qp_offset, which does not specifiy wheter the join coding of chroma is enabled and is completely silent about the ChromaArrayType having any impact on the sps_joint_cbcr_enabled_flag.
Examiner cannot concur. In cited paragraphs of section 2.1 and 2.2, Xu teaches a first syntax element sps_joint_cbcr_enabled_flag that does specify whether joint coding of chroma residual is enabled, and such syntax element is an SPS syntax element, i.e. sequence parameter set syntax element. Furthermore, such syntax element is indeed dependent on color format in a way that the color format needs to be not monochrome (ChromaArrayType not equal to 0) so that joint chroma residual coding would be enabled, i.e. no chroma coding needed at all when monochrome video is used. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-8, 10-11, 13-15, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liao (US Pub. 20210051335 A1) in view of Helmrich (“CE7-related: Joint chroma residual coding with multiple modes”, JVET of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, 03/19/2019, IDS document submitted on 06/27/2022), and further in view of Xu (“CE8-related: A SPS Level Flag For BDPCM and JCCR”, JVET of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, 07/03/2019).

Regarding claim 1, Liao discloses a method of processing video data, comprising (Liao; Fig. 2B, 3B, Para. [0072]. A video coding system is used.): 
determining, for a conversion between a chroma block of a video and a bitstream of the video, a geometric partitioning mode is applied to the chroma block (Lia; Fig. 5, 7, Para. [0118, 123-124]. A triangle partition/geometric partition mode is determined to be used for a chroma block.); 
determining a first motion information and a second motion information (Liao; Para. [0128-130]. A first motion vector and a second motion vector are determined.); 
determining chroma weights used for determining a final chroma prediction for the chroma block by a blending process (Liao; Para. [0123-126]. Chroma weights are determined for calculating a final chroma prediction using a blending.); and 
performing the conversion based on the first motion information, the second motion information and the chroma weights (Liao; Para. [0123-126]. Prediction signals are determined for coding/conversion in accordance with a first motion vector, a second motion vector, and weights.), 
wherein when the chroma block has a color format of 4:2:0 or 4:2:2, chroma weights are a subset of luma weights applied to a collocated luma block of the chroma block, and a chroma weight for a chroma sample of the chroma block is the same as a luma weight for the top-left luma sample of luma samples corresponding to the chroma sample (Liao; Para. [0150]. For chroma format being 4:2:0, chroma weights are subsampled from top-left luma sample weights of corresponding/ collocated luma samples corresponding to chroma sample.).
But Liao does not specifically disclose wherein whether a joint coding of chroma residuals is enabled for the chroma block is determined based on a first syntax element.
However, Helmrich teaches wherein whether a joint coding of chroma residuals is enabled for the chroma block is determined based on a first syntax element (Helmrich; Pg. 3, Heading “2.1, Syntax and Semantics”, Pg. 4, Header “7.4.7.10 Transform unit semantics”. A first syntax is used to indicate whether a joint coding of chroma component residuals is used for a chroma block.), 
wherein the first syntax element specifying whether a joint coding of chroma residuals is enabled is included in the bitstream (Helmrich; Pg. 3, Heading “2.1, Syntax and Semantics”, Pg. 4, Header “7.4.7.10 Transform unit semantics”. A first syntax is used to indicate whether a joint coding of chroma component residuals is used for a chroma block, wherein the first syntax is signaled in a bitstream.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of Liao to adapt a chroma component processing approach, by incorporating Helmrich’s teaching wherein syntax elements are used to indicate whether chroma components are processed jointly, for the motivation to allow the addition of a joint chroma residual coding mode (Helmrich; Abstract.).
But modified Liao does not specifically teach wherein the first syntax element specifying whether a joint coding of chroma residuals is enabled is included in a sequence parameter set in the bitstream, and wherein whether the first syntax element is included in the sequence parameter set depends on a color format of the sequence parameter set.
However, Xu teaches wherein whether a joint coding of chroma residuals is enabled for the chroma block is determined based on a first syntax element (Xu; Header “2 Proposed Scheme”. A first syntax is used to indicate whether a joint coding of chroma component residuals is used for a chroma block. A first syntax element sps_joint_cbcr_enabled_flag does specify whether joint coding of chroma residual is enabled, and such syntax element is an SPS syntax element, i.e. sequence parameter set syntax element. Furthermore, such syntax element is indeed dependent on color format in a way that the color format needs to be not monochrome (ChromaArrayType not equal to 0) so that joint chroma residual coding would be enabled, i.e. no chroma coding needed at all when monochrome video is used.),
wherein the first syntax element specifying whether a joint coding of chroma residuals is enabled is included in a sequence parameter set in the bitstream (Xu; Header “2 Proposed Scheme”. A first syntax is used to indicate whether a joint coding of chroma component residuals is used for a chroma block, wherein the first syntax is included in SPS in the bitstream. A first syntax element sps_joint_cbcr_enabled_flag does specify whether joint coding of chroma residual is enabled, and such syntax element is an SPS syntax element, i.e. sequence parameter set syntax element. Furthermore, such syntax element is indeed dependent on color format in a way that the color format needs to be not monochrome (ChromaArrayType not equal to 0) so that joint chroma residual coding would be enabled, i.e. no chroma coding needed at all when monochrome video is used.), and 
wherein whether the first syntax element is included in the sequence parameter set depends on a color format of the sequence parameter set (Xu; Header “2 Proposed Scheme”. The first syntax is included in SPS in the bitstream in accordance with the chroma type. A first syntax element sps_joint_cbcr_enabled_flag does specify whether joint coding of chroma residual is enabled, and such syntax element is an SPS syntax element, i.e. sequence parameter set syntax element. Furthermore, such syntax element is indeed dependent on color format in a way that the color format needs to be not monochrome (ChromaArrayType not equal to 0) so that joint chroma residual coding would be enabled, i.e. no chroma coding needed at all when monochrome video is used.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to further modify the video coding system of modified Liao to adapt a chroma component processing approach, by incorporating Xu’s teaching wherein syntax elements indicating whether chroma components are processed jointly are signaled in sequence parameter set, for the motivation to allow the control of joint coding of chrominance residuals (Xu; Header “1 Introduction”.).

Regarding claim 3, modified Liao teaches wherein the first syntax element is not included in the sequence parameter set when the color format of the sequence parameter set is 4:0:0 (Xu; Header “2 Proposed Scheme”. A first syntax element is not included/set to 0 in SPS for a chroma type being 4:0:0/a value of 0.), and the first syntax element is included in the sequence parameter set when the color format of the sequence parameter set is 4:2:0, 4:2:2, or 4:4:4 (Xu; Header “2 Proposed Scheme”. A first syntax element is included/set to different values, other than 0, in SPS for a chroma type being 4:2:0, 4:2:2, or 4:4:4, or other values/different values other than 0.).

Regarding claim 4, modified Liao teaches wherein a joint cbcr_sign flag is included at a level different from the sequence parameter set in the bitstream when the first syntax element specifies the joint coding of chroma residuals is enabled (Helmrich; Pg. 3, Heading “2.1, Syntax and Semantics”, Pg. 4, Header “7.4.7.10 Transform unit semantics”. A joint_cbcr_sign_flag is signaled in a level different from SPS for a first syntax element indicating a joint coding of chroma residuals is used.), and 
wherein the joint_cbcr_sign flag is not included in the bitstream when the first syntax element specifies the joint coding of chroma residuals is not enabled (Helmrich; Pg. 3, Heading “2.1, Syntax and Semantics”, Pg. 4, Header “7.4.7.10 Transform unit semantics”. Joint_cbcr_sign is disabled/not included when ChromaArrayType equals to 0, indicating joint coding of chroma residuals being not enabled for no chroma component being present.).

Regarding claim 6, Liao discloses the conversion includes encoding the video into the bitstream (Liao; Fig. 2B, 3B, Para. [0072]. A video system is used to perform  coding/conversion that encode video into the bitstream.).

Regarding claim 7, Liao discloses the conversion includes decoding the video from the bitstream (Liao; Fig. 2B, 3B, Para. [0072]. A video system is used to perform  coding/conversion that decode video from the bitstream.).


Claims 8, 10-11, and 13-14 are directed to an apparatus for processing video data comprising a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor (Liao; Para. [0365]. A video coding system include a processor, memory, and instructions.), cause the processor to perform a sequence of processing steps corresponding to the same as claimed in claims 1, 3-4, and 6-7, and are non-patentable over the prior art for the same reason as previously indicated.

Claim 15 and 17 are directed to a non-transitory computer-readable storage medium storing instructions that cause a processor to (Liao; Para. [0365]. A video coding system include a processor, memory, and instructions.) perform a sequence of processing steps corresponding to the same as claimed in claims 1, 3, and are non-patentable over the prior art for the same reason as previously indicated.

Claim 18 and 20 are directed to a non-transitory computer-readable recording medium storing a bitstream of a video which is generated by a method performed by a video processing apparatus, wherein the method comprises (Liao; Para. [0365]. A video coding system include a processor, memory, and instructions.) a sequence of processing steps corresponding to the same as claimed in claims 1, 3, and are non-patentable over the prior art for the same reason as previously indicated.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Liao (US Pub. 20210051335 A1) in view of Li (WO 2020247255 A1), and further in view of Jin (WO 2020009434 A1).

Regarding claim 5, Liao discloses the chroma block (Liao; See remarks regarding claim 1 above.).
But it does not specifically disclose wherein whether a multiple transform selection MTS is enabled for the chroma block is determined based on a sps_mts_enabled_flag and a second syntax element.
	However, Li teaches wherein whether a multiple transform selection MTS is enabled for the chroma block is determined based on a sps_mts_enabled_flag (Li; Para. [0133]. Table 4. sps_mts_enabled_flag is used to indicate a multiple transform selection being enabled.), 
wherein the sps_mts_enabled_flag specifying whether sps_explicit_mts_intra_enabled_flag and sps_explicit_mts_inter_enabled_flag are present is included in the sequence parameter set in the bitstream (Li; Para. [0133]. Table 4. sps_mts_enabled_flag is used to indicate that whether indicate sps_explicit_mts_intra_enabled_flag and sps_explicit_mts_inter_enabled_flag are present in a bitstream.).
 Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of Liao to adapt multiple transform signaling scheme, by incorporating Li’s teaching wherein sps_mts_enabled_flag is used to indicate the enabling of multiple transform, for the motivation to allow  the application of different primary transforms according to predefined transform types (Li; Abstract.).
But it modified Lia does not specifically teach wherein whether a multiple transform selection MTS is enabled for the chroma block is determined based on a second syntax element, and wherein the second syntax element is included in the bitstream to indicate whether MTS is disabled for all pictures.
However, Jin wherein whether a multiple transform selection MTS is enabled for the chroma block is determined based on a second syntax element (Jin; Pg. 108, 11th to 13th Para. A second syntax is used to indicate whether MTS disabled/enabled at sequence of picture level.)., and 
wherein the second syntax element is included in the bitstream to indicate whether MTS is disabled for all pictures (Jin; Pg. 108, 11th to 13th Para. A second syntax is used to indicate whether MTS disabled/enabled at sequence of picture level.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to further modify the video coding system of modified Liao to adapt multiple transform signaling scheme, by incorporating Jin’s teaching wherein sequence and/or picture level MTS flag is used to indicate the enabling/disabling of MTS for all pictures, for the motivation to allow multiple transform at different levels (Jin; Abstract, Pg. 108, 11th to 13th Para.).

Claim 12 is directed to an apparatus for processing video data comprising a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor (Liao; Para. [0365]. A video coding system include a processor, memory, and instructions.), cause the processor to perform a sequence of processing steps corresponding to the same as claimed in claim 5, and is non-patentable over the prior art for the same reason as previously indicated.

Claim 21 is  directed to a non-transitory computer-readable storage medium storing instructions that cause a processor to (Liao; Para. [0365]. A video coding system include a processor, memory, and instructions.) perform a sequence of processing steps corresponding to the same as claimed in claim 5, and is non-patentable over the prior art for the same reason as previously indicated.

Claim 22 is directed to a non-transitory computer-readable recording medium storing a bitstream of a video which is generated by a method performed by a video processing apparatus, wherein the method comprises (Liao; Para. [0365]. A video coding system include a processor, memory, and instructions.) a sequence of processing steps corresponding to the same as claimed in claim 5 and is non-patentable over the prior art for the same reason as previously indicated.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Desphande (US Pat. 11503342 B2) teaches signaling SPS parameters for chroma and luma sampling.
Samuelsson (US Pub. 20220353536 A1) teaches a video coding system that perform chroma coding enhancement in cross-component sample adaptive offset.
Desphande (US Pub. 20220353537 A1) teaches a video coding system that signals subpicture information during video coding.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT KIR whose telephone number is (571)272-6245. The examiner can normally be reached Monday - Friday, 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALBERT KIR/             Primary Examiner, Art Unit 2485